Citation Nr: 0834802	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  00-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
right eye disorder, claimed as traumatic cataract and 
glaucoma.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In pertinent part, the December 2006 Remand in this case 
found that the veteran had not been afforded proper notice 
under, concerning the submission of new and material evidence 
with which to reopen a finally decided claim.  Specifically, 
the December 2006 Remand noted that the veteran had been 
provided with, and his case had been adjudicated under, the 
amended version of 38 C.F.R. § 3.156(a).  However, this 
amended version of the regulations is only appropriately 
applied to claims to reopen received on or after August 29, 
2001.  As the veteran's claim to reopen was received in March 
1999, his claim should have been adjudicated under the 
previous version of 38 C.F.R. § 3.156(a), as follows:

New and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to fairly 
decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001).

The RO sent the veteran a notice letter in January 2007, but 
provided the amended version of 38 C.F.R. § 3.156(a); as 
noted above, this is the incorrect version of the regulation.  
In March 2007, the veteran submitted private medical records.  
In July 2007, the RO readjudicated the veteran's claim, under 
the previous version of 38 C.F.R. § 3.156(a).  The veteran 
submitted a lay statement from his parent in October 2007.  
Later that month, the RO readjudicated the veteran's claim, 
under the amended version of 38 C.F.R. § 3.156(a).  

After review of these proceedings, it appears that the 
veteran's claim has been adjudicated under both sets of 
regulations at varying points in the readjudication of the 
veteran's appeal since it was remanded in December 2006.  
This is especially troubling considering that the entire 
purpose of the December 2006 Remand was for the veteran's 
claim to be adjudicated under the previous version of 
38 C.F.R. § 3.156(a), and both the body and the directives of 
that Remand set forth why adjudication under the previous 
version of 38 C.F.R. § 3.156(a) is necessary.  At the very 
least, the concern exists that the application of different 
versions of the regulations, when only one version is 
appropriate, is confusing to the veteran.  Accordingly, 
remand is required so that the veteran may be notified of the 
applicable version of 38 C.F.R. § 3.156(a), after which time 
all of the evidence of record may be considered in 
adjudicating the veteran's claim to reopen, under the 
applicable version of the appropriate regulations.

As an ancillary matter, the veteran indicated in February 
2008 that he wished for VA to assign a lawyer to assist him 
with his claim.  Moreover, the veteran had indicated in 
November 2004 that he was unsatisfied with the assistance of 
his designated representative.  To that end, while VA cannot 
assign an attorney to assist the veteran with his claim, in 
the interest of providing the veteran with as much assistance 
as possible, the RO should provide information to the veteran 
concerning the veterans' service organizations (VSOs) 
available and how he may proceed to change his designated 
representative if he chooses to do so.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
his representative, and provide the 
previous version of the regulations 
pertinent to claims to reopen based on 
the submission of new and material 
evidence, set forth in 38 C.F.R. 
§ 3.156(a) (2001), as detailed above.  
See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (noting that, under 
the former definition of new and 
material evidence, the claimant does 
not have to demonstrate that the new 
evidence would probably change the 
outcome of the prior denial.  Rather, 
it is important that there be a 
complete record upon which the claim 
can be evaluated, and some new evidence 
may contribute to a more complete 
picture of the circumstances 
surrounding the origin of a claimant's 
injury or disability). 

2.  If, subsequent to receipt of the 
letter discussed above, the veteran or 
his representative identifies 
additional evidence pertinent to the 
veteran's claim within the constructive 
possession of VA, the RO should attempt 
to procure copies of all records which 
have not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain named records, the RO 
is unable to secure them, the RO must 
notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran and 
his representative must then be given 
an opportunity to respond.

3.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim to reopen the issue of 
entitlement to service connection for a 
right eye disorder, claimed as 
traumatic cataract and glaucoma, under 
the provisions of 38 C.F.R. § 3.156(a) 
(2001), taking into consideration any 
newly acquired evidence.  If the 
benefit remains denied, an additional 
Supplemental Statement of the Case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

